      Case 2:21-cr-00023-JAM Document 18 Filed 02/18/21 Page 1 of 1

                                                                           FILED
                       UNITED STATES DISTRICT COURT                 February 18, 2021
                      EASTERN DISTRICT OF CALIFORNIA                CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:21CR00023-JAM

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
JUAN ALBERTO MURIA-PALACIOS,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JUAN ALBERTO MURIA-

PALACIOS ,

Case No. 2:21CR00023-JAM Charge 8USC § 1326, from custody for the following

reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         x   Unsecured Appearance Bond $         25,000

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                         X   (Other): Pretrial conditions as stated on the record.

The defendant’s release is delayed until 2/19/2021 at 9:00 a.m.

      Issued at Sacramento, California on February 18, 2021 at 2:00 pm




                                   By:

                                         Magistrate Judge Allison Claire
